—Judgment, Supreme Court, New York County (Carol Berkman, J., at suppression hearing; Budd Goodman, J., at trial and sentence), rendered October 1, 1992, which convicted defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (four counts), and sentenced him, as a second felony offender, to concurrent terms of 9 to 18 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). One witness testified that he observed the defendant engage in three *756separate drug transactions, and another actually purchased seven vials of crack from defendant.
The officers proffered clear, consistent testimony at the suppression hearing, refuting defendant’s present claim that the testimony of the officers was incredible (see, People v Trinidad, 177 AD2d 286, lv denied 79 NY2d 865).
Finally, in view of defendant’s prior criminal record consisting of five felony convictions, the sentence imposed was not excessive, nor an abuse of discretion (People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419, cert denied 421 US 951). Concur— Ellerin, J. P., Ross, Asch, Rubin and Williams, JJ.